200 F.2d 558
BUCKEYE STEAMSHIP COMPANY, Appellant,v.Joseph McDONOUGH, Adm'r, etc., Appellee.
No. 11549.
United States Court of Appeals Sixth Circuit.
December 19, 1952.

Appeal from the United States District Court for the Northern District of Ohio; Emerich B. Freed, Judge.
McCreary, Hinslea & Ray, Cleveland, Ohio, for appellant.
Harrison, Spangenberg & Hull, Cleveland, Ohio, for appellee.
Before MARTIN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This cause has been heard and considered on the findings of fact, the conclusions of law and the opinion of the District Judge, D.C., 103 F.Supp. 473, on the entire record in the cause and the briefs and oral arguments of the attorneys for the parties;


2
From all of which it appears that the findings of fact are supported by substantial evidence and are not clearly erroneous, but indeed are virtually unchallenged, and that the conclusions of law are correctly drawn for the reasons stated in the opinion of the court;


3
And, upon the basis of the authorities cited in the opinion of the District Judge. See especially Lavender v. Kurn, 327 U.S. 645, 653, 66 S.Ct. 740, 90 L.Ed. 916; O'Donnell v. Great Lakes Dredge & Dock Co., 318 U.S. 36, 63 S.Ct. 488, 87 L.Ed. 596; Tiller v. Atlantic Coastline R. Co., 318 U.S. 54, 67, 63 S.Ct. 444, 87 L.Ed. 610; Marceau v. Great Lakes Transit Corp., 2 Cir., 146 F.2d 416, 418; Wong Bar v. Suburban Pet. Transport, Inc., 2 Cir., 119 F.2d 745.


4
The judgment of the district court is affirmed.